Judgment unanimously affirmed, without costs. Memorandum: On review of the record we find ample evidence supporting the conclusions of the trial court that: (1) Dr. Parker’s decision to proceed with surgery (i.e., a right thoracotomy, possible lobectomy) without conducting additional diagnostic tests (i.e., an additional purified protein derivative [PPD] test, a sputum test and a bronchoscopic examination) was not a departure from accepted standards of medical care; and (2) claimant did not establish lack of informed consent based on Dr. Parker’s failure to discuss these further diagnostic procedures as alternatives to surgery. The evidence establishes that prior to the surgery it was reasonable to conclude that none of said tests would have been productive. We agree, therefore, with the court’s statement in its decision: “Hence, we cannot find that a reasonable medical practitioner would have advised the claimant that further testing was a viable option.” (Appeal from judgment of Court of Claims, Lowery, J. — medical malpractice.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and Moule, JJ.